742 N.W.2d 133 (2007)
In re Joie ARCHER, Andrew Nierescher II, and Cheyenne Nierescher, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Jenny Nierescher, Respondent-Appellant, and
Andrew Nierescher, Respondent.
Docket No. 135280. COA No. 275650.
Supreme Court of Michigan.
December 21, 2007.
On order of the Court, the application for leave to appeal the October 23, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.